UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1597



JOY KISSAM, Administrator of the Estate of
Damon Kissam,

                                              Plaintiff - Appellant,

          versus


RAPPAHANNOCK REGIONAL JAIL; LARRY K. HAMILTON,
Superintendent, Rappahannock Regional Jail;
RAPPAHANNOCK REGIONAL JAIL AUTHORITY; CHARLES
JETT, Stafford County, Chairman, Rappahannock
Regional Jail Authority; CHRISTOPHER FRANZEN,
Rappahannock   Regional    Jail   Correctional
Officer; CERTAIN UNNAMED RAPPAHANNOCK REGIONAL
JAIL CORRECTIONAL OFFICERS; CREATIVE HEALTH
RESOURCES, INCORPORATED; ANDREW REESE; PETER
OBER; LEILA CLAPPERTON; REBECKA GRIFFITH; ERIN
PITTMAN; RICHARD AGPAOA, Rappahannock Regional
Jail    Correctional    Officer;    KRISTOPHER
ALBRIGHT,    Rappahannock     Regional    Jail
Correctional Officer; DEANGELIS, Rappahannock
Regional Jail Corporal; DEBORAH SHEPHERD,
Rappahannock Regional Jail Corporal; MACKIE,
Rappahannock Regional Jail Mental Health
Provider; MARY POWELL, Rappahannock Regional
Jail Substance Abuse Counselor,

                                             Defendants - Appellees,

          and


DRYDEN,   Physicians   Assistant;   ROBERT   A.
DRYDEN,

                                                         Defendants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-466-1)


Submitted:   January 5, 2006           Decided:   January 26, 2006


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Garver, Deborah E. Mayer, GARVER LAW OFFICES, P.C.,
Reston, Virginia, for Appellant. John A. Gibney, Jr., THOMPSON &
McMULLAN, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Damon Kissam died while an inmate in the Rappahannock Regional

Jail. Joy Kissam, as administrator of Damon’s estate, sued various

defendants, alleging constitutional claims under 42 U.S.C.A. § 1983

as well as state law claims.   The district court granted summary

judgment in favor of the defendants, and Kissam appeals.   We have

reviewed the record and the briefs and find no reversible error.

Accordingly, we affirm the district court’s order granting summary

judgment against Kissam’s claims.     See Kissam v. Rappahannock

Regional Jail, No. 1:04CV466 (E.D. Va. April 20, 2005).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                3